Title: From George Washington to Stephen Moylan, 4 April 1781
From: Washington, George
To: Moylan, Stephen


                        
                            Dear Sir
                            Head Quarters New Windsor 4th April 1781.
                        
                        I have recd your favr of the 22d ulto from Lancaster—As the reasons for which I directed Majr Fauntleroy to
                            make an exchange of Corps with Major Bull no longer exist I have now ordered him to remain with you and Bull to join the
                            1st.
                        I have written both to the Congress and to the Board of War and used every Argument to induce a speedy
                            completion of the Regiments of Cavalry—They will be more than ever useful now the active scene is, in a measure,
                            transferred to the southward.
                        You will be good enough, the first opportunity you have of writing to your Brother in France, to thank him
                            for the present of Claret—It has not yet come to hand.
                        Be pleased to make Mrs Washingtons Compliments and mine to Mrs Moylan. I am &c.

                    